Case 8:21-cv-00768-JVS-KES Document 25-13 Filed 06/21/21 Page 1 of 2 Page ID #:317


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   JANE DOE on behalf of herself and all              CASE NO. 8:21-cv-00768-JVS-KES
12   others similarly situated,
                                                        [PROPOSED] ORDER GRANTING
                           Plaintiff,                   DEFENDANT REDDIT, INC.’S
13                                                      REQUEST FOR JUDICIAL NOTICE
14          v.
                                                        Before: Hon. James V. Selna
15   REDDIT, INC.,

16                         Defendant.

17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
                                                                         CASE NO. 8:21-CV-00768-JVS-KES
Case 8:21-cv-00768-JVS-KES Document 25-13 Filed 06/21/21 Page 2 of 2 Page ID #:318


 1                                                ORDER
 2          Upon considering Defendant Reddit, Inc’s Request for Judicial Notice, submitted
 3   in support of Defendant’s Motion to Stay Discovery Pending Resolution of Dispositive
 4   Motions under Fed. R. Civ. P. 12(b), the Court hereby GRANTS Defendant’s request
 5   and takes judicial notice of Exhibits A-D to the accompanying declaration of Theane
 6   Evangelis:
 7      Exhibit A: True and correct copies of a Joint Discovery Letter and resulting “Civil
 8   Conference Minute Order” in Gonzalez v. Twitter, Inc., No. 4:16-cv-03282-DMR (N.D.
 9   Cal.), as downloaded from the CM/ECF system of the Northern District of California on
10   June 21, 2021.
11      Exhibit B: True and correct copies of a “Joint Statement Regarding Defendant’s
12   Request for Stay of Discovery Pending Resolution of Defendant’s Motion to Dismiss”
13   and resulting “Order Staying Discovery and Continuing Case Management Conference”
14   in Fields v. Twitter, Inc., No. 3:16-cv-00213-WHO (N.D. Cal.), as downloaded from the
15   CM/ECF system of the Northern District of California on June 21, 2021.
16      Exhibit C: A true and correct copy of the docket page of Noah v. AOL Time Warner,
17   Inc., No. 02-CV-1316 (E.D. Va.), including a minute order staying discovery “pending
18   disposition of the motion to dismiss,” Dkt. 31, as downloaded from the CM/ECF system
19   of the Eastern District of Virginia on June 21, 2021.
20      Exhibit D: True and correct copies of a “Memorandum of Defendant America
21   Online, Inc. in Support of Its Request for a Stay of Discovery” and the docket page of
22   Blumenthal v. Drudge, No. 97-CV-01968 (D.D.C.), including an Order staying all
23   discovery pending resolution of “dispositive motions,” Dkt. 17, as downloaded from the
24   CM/ECF system of the District of District of Columbia on June 21, 2021.
25          IT IS SO ORDERED.
26
27   Dated:
28                                                       Hon. Judge James V. Selna
                                                         United States District Judge

     [PROPOSED] ORDER GRANTING DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
                                                                         CASE NO. 8:21-CV-00768-JVS-KES
